Title: To Thomas Jefferson from Alexander Garrett, 7 December 1820
From: Garrett, Alexander
To: Jefferson, Thomas


Dear Sir,
Charlottesville
7th December 1820
on the 13th ult. the Litary board. deposited in the Bank of Virginia $20.000. for the use of the University, $10.000. of which you will recollect you check’d for in my favor as Bursar that sum I had passed to my credit and since my return home from Richmond. the drafts on me being very heavy I have disbursed the whole and yet left some amount considerable unpaid, I have therefore now enclosed you a check for the remaining $10,000 which please approve and return me by the return mail,I am Dr Sir. Your Mo Obt StAlex: Garrett